Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to test features in an integrated circuit. The claimed invention (claim 1 as the only independent claim) recites in part:

“…(b) a TAP state machine having an input coupled to the TCK input, an input coupled to the TMS input, instruction register control outputs, a ClockDR output and a ShiftDR output; 
(c) an instruction register having an input coupled to the TDI input, an output coupled to the TDO input, control inputs coupled to the instruction control outputs of the TAP state machine and a data register enable output; 
(d) command circuitry having a clock input coupled to the TCK input, a data input coupled to the TMS input, and a control output; 
(e) router circuitry including: first gating circuitry having an input coupled to the control output, an input coupled to the ClockDR output, an input coupled to the data register enable output, and a gated ClockDR output; second gating circuitry having an input coupled to the control output, an input coupled to the ShiftDR output, an input coupled to the data register enable output, and a gated ShiftDR output; and 

The prior arts of record (U.S. Patent 7,519,884 as an example of such prior arts) teach a scan router within an integrated circuit which is implemented also having a TAP with the claimed test clock, test mode select and other signals claimed within the present application. However the prior arts of record fail to teach the specifics of the claimed connections such as:
“…(b) a TAP state machine having an input coupled to the TCK input, an input coupled to the TMS input, instruction register control outputs, a ClockDR output and a ShiftDR output; 
(c) an instruction register having an input coupled to the TDI input, an output coupled to the TDO input, control inputs coupled to the instruction control outputs of the TAP state machine and a data register enable output; 
(d) command circuitry having a clock input coupled to the TCK input, a data input coupled to the TMS input, and a control output; 
(e) router circuitry including: first gating circuitry having an input coupled to the control output, an input coupled to the ClockDR output, an input coupled to the data register enable output, and a gated ClockDR output; second gating circuitry having an input coupled to the control output, an input coupled to the ShiftDR output, an input coupled to the data register enable output, and a gated ShiftDR output; and 


As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-15 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 6,625,767 teach an approach for collecting output logic values from a logic unit within an electronic circuit. This is achieved by using a method for collecting 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111